DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Claim Interpretation
Regarding limitations recited in claims 1-11 which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eberly et al. (USP 5,073,029, reference is made to Hamamatsu NPL to provide evidence for the properties of the disclosed device of Eberly).
Regarding claim 1, Eberly discloses an optical device for determining the presence and/or concentration of analytes in a sample (Fig. 2, Fig. 3, Fig. 5), the optical device comprising:
a light source comprising at least a first and a second light emitting elements for emitting light of at least a first and a second usable wavelength ranges to the detection unit (Fig. 2, see: LED array 6; Fig. 5, see: LEDs 6; C11/L55-C12/L15), wherein the light from the light source is guidable through a blank sample or in the absence of the sample such that baseline signals at the usable wavelength ranges are generated (Fig. 3, Fig. 5); and
(Fig. 3, see: collimation means comprising plate 3, microplate 2, plate 4; Fig. 5, see: holding aperture plate 1, second holding plate 2, microplate 5, optical cutoff filter 8) and a photodetector (Fig. 2, see: photodetector array 3; Fig. 5, see: photodiodes 7), wherein the detection unit has a combined wavelength-dependent responsivity (Rdu(λ)) such that the responsivity of the detection unit is lower at least the first usable wavelength range and higher at the second usable wavelength range (C11/L3-16, see: Hamamatsu S1133; Hamamatsu NPL: pg. 1, see: Si photodiodes, pg. 2, see: Spectral response);
wherein electrical power input from the light source to the first and second light emitting elements is variant such that intensity of at least the first and the second light emitting elements is inverse to the wavelength-dependent responsivity (Rdu(λ)) of the detection unit with respect to at least the first and the second usable wavelength ranges respectively so as to obtain a reduction of a ratio between maximum and minimum of baseline signals at least the first and the second usable wavelength ranges (Fig. 2, see: Precision current source 7, Programmable attenuator 9; C7/L54-C8/L57) and wherein response signals from the photodetector are relative to the baseline signals from the sample located in the optical path and are indicative of the presence and/or concentration of analytes in the sample (C1/L16-23).
Regarding claim 2, Eberly further discloses the photodetector is made of silicon (C11/L3-16, see: Hamamatsu S1133; Hamamatsu NPL: pg. 1, see: Si photodiodes, pg. 2, see: Spectral response).
 the light source comprises a plurality of light emitting diodes (Fig. 2, see: LED array 6).
Regarding claim 4, Eberly further discloses the at least the first and second usable wavelength ranges are a plurality of usable wavelength ranges (C11/L55-C12/L15).
Regarding claims 5-7 which are entirely directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Eberly further discloses the light source comprises a cooling device (C9/L61-C10/L17, see: temperature control method executed by the computer system which cools the LEDs).
Regarding claim 9, Eberly further discloses the sample is a liquid solution in which one or more analytes of interest are found (C4/L22-50, see: sample solutions and assay solutions in microplate wells).
Regarding claim 10, Eberly further discloses the optical path comprises a plurality of detection positions in order to analyze a plurality of samples in parallel (Fig. 2, see: 8x12 pairs of LED-Photodetectors; Fig. 5, see: 96 well microplate 5).

1-7, 9, and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dosmann et al. (US 2008/0198360 A1).
Regarding claim 1, Dosmann discloses an optical device for determining the presence and/or concentration of analytes in a sample (Fig. 1b), the optical device comprising:
a light source comprising at least a first and a second light emitting elements for emitting light of at least a first and a second usable wavelength ranges to the detection unit (Fig. 1b, see: light source 12; [0035], see: two or more beams of monochromatic light using light emitting diodes), wherein the light from the light source is guidable through a blank sample or in the absence of the sample such that baseline signals at the usable wavelength ranges are generated (Fig. 2b, Fig. 2c); and
a detection unit comprising optical elements in an optical path (Fig. 1b, see: collimation lens 22, sample 16, lens 30, lens 40, coupling lens 62, optical cable 66) and a photodetector (Fig. 1b, see: spectrograph 68; [0045], see: detector 50; [0042], see: silicon detector), wherein the detection unit has a combined wavelength-dependent responsivity (Rdu(λ)) such that the responsivity of the detection unit is lower at least the first usable wavelength range and higher at the second usable wavelength range ([0042], see: silicon detector); and
wherein electrical power input from the light source to the first and second light emitting elements in variant such that intensity of at least the first and the second light emitting elements is inverse to the wavelength-dependent responsivity (Rdu(λ)) of the detection unit with respect to at least the first and the second usable wavelength ranges respectively so as to obtain a reduction of a ratio between maximum and minimum of (Fig. 3a, Fig. 3b, Fig. 4a, Fig. 4b, Fig. 7, Fig. 9) and wherein response signals from the photodetector are relative to the baseline signals from the sample located in the optical path and are indicative of the presence and/or concentration of analytes in the sample (Fig. 2b, Fig. 2c).
Regarding claim 2, Dosmann further discloses the photodetector is made of silicon ([0042], see: silicon detector).
Regarding claim 3, Dosmann further discloses the light source comprises a plurality of light emitting diodes ([0035], see: two or more beams of monochromatic light using light emitting diodes).
Regarding claim 4, Dosmann further discloses the at least the first and second usable wavelength ranges are a plurality of usable wavelength ranges (Fig. 2b, Fig. 2c).
Regarding claims 5-7 which are entirely directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
([0001], see: determining the concentration of an analyte in body fluid).
Regarding claim 11, Dosmann further discloses a light mixing element (Fig. 1b, see: collimation lens 22, optical cable 66).

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
The Applicants are advised, amending the claims to positively recite a programmable logic controller comprising a memory having a computer-readable program with instructions to perform the instantly recited functions (as disclosed by the Applicants in pg. 19/lines 1-5 of the instant Specification), would change the encompassed scope of the instant claims to be more in line with the Applicant’s arguments.
The Applicant’s remarks are directed towards a plurality of limitations directed towards the manner of operating the instantly claimed optical device.
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797